DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 12/22/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the respective display surface of at least one of the first and second display devices having different levels of reflectance along a longitudinal direction of the respective display surface.”  The Examiner respectfully disagrees.
As previously noted, Liu discloses the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (reflectance varies based on the 


    PNG
    media_image1.png
    626
    685
    media_image1.png
    Greyscale


first and second display devices (61, display windows comprise 2D display units) with respective display surfaces parallel to and facing each other (see figures 6-8, the display windows 61 face each other),
at least one of the first and second display devices being configured to generate the at least one display object in a first predetermined portion on the respective display surface (2D display units display at corresponding 2D layers),
the respective display surfaces being reflecting display surfaces (unshown 2D display units work as reflecting units, see figs. 6-8), each having a single display, forming a mirror shaft therebetween such that the respective display surfaces of the first display device and the second display device reflect one another within the mirror shaft (see figs. 6-8, the display are formed parallel to each other such that there is a space, or shaft, between the parallel rows), the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (comprise[s] plane liquid crystal display modules which have a semi-transparent and a semi-reflective element provided on a surface.  The semi-transparent and semi-reflective optical element, controlled by 
Since the elements are semi-reflective and semi-transparent, they meet the limitation of “different levels of reflectance along a longitudinal direction of the respective display device.”  For example, the first display unit reflects to the second display unit which further reflects the light in the mirror shaft.  Each unit has a different level of reflectance along the longitudinal direction of the shaft depending on the displayed information.  
The examiner respectfully disagrees that “’different levels of reflectance’ cannot include a zero level of reflectance, because the claims require both the first and second display devices to ‘reflect one another.’”  The semi-transparent/semi-reflective display units of Liu are capable of performing both reflective and transmissive modes.  As such, during routine display the display units have a variance in reflectance along the longitudinal direction as the displays are controlled via the electrical signal for transmitting light when displaying pictures and reflecting light when displaying no picture.  The claims as currently presented do not require any further limitations or specifics as to the nature of the “different levels of reflectance” such that a display unit which functions in a reflective/transmissive mode meets the limitations as currently presented. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., further specifics or limitations directed to the “different levels of reflectance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is problematic because it depends from cancelled claim 23 thus rendering the scope of the claim unclear.  For purposes of examination claim 24 will be interpreted as being dependent on claim 19.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11-12, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0287125) in view of Suyama (US 6,525,699) (both of record).
Consider claim 11, Liu discloses (e.g. figures 6-8) a motor vehicle display apparatus for displaying at least one display object, comprising:
first and second display devices (61, display windows comprise 2D display units) with respective display surfaces parallel to and facing each other (see figures 6-8, the display windows 61 face each other),
at least one of the first and second display devices being configured to generate the at least one display object in a first predetermined portion on the respective display surface (2D display units display at corresponding 2D layers),
the respective display surfaces being reflecting display surfaces (unshown 2D display units work as reflecting units, see figs. 6-8), each having a single display, forming a mirror shaft therebetween such that the respective display surfaces of the first display device and the second display device reflect one another within the mirror shaft (see figs. 6-8, the display are formed parallel to each other such that there is a space, or shaft, between the parallel rows), the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (comprise[s] plane liquid crystal display modules which have a semi-transparent and a semi-reflective element provided on a surface.  The semi-transparent and semi-reflective optical element, controlled by 
at least a second predetermined portion of the respective display surface of the first display device being disposed outside of the mirror shaft (see fig. 6-8, the last of the display units 61 is located outside of the shaft space), the at least one display object generated in the first predetermined portion being reflected into the second predetermined portion of the first display device after a predeterminable number of reflections within the mirror shaft (the display reflects within the cavity formed by the parallel rows of the display units to then be incident on the last display unit for observer viewing) [0107-0114].
However, Liu does not explicitly disclose that at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed, or at least one of the first and second display devices being configured to vary a respective brightness along a longitudinal direction and to superimpose the display object in ever-brighter fashion in the first predetermined portion as a first distance of the first predetermined portion from the second predetermined portion increases.  Liu and Suyama are related as display devices.  Suyama discloses (e.g. figures 26A-27)  at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed (two-dimensional images are generated along the line of sight of an observer.  The plurality 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include the varying brightness as taught by Suyama, in order to suppress contradictions among physiological factors of stereoscopy.
Consider claim 12, the modified Liu reference discloses a motor vehicle display apparatus, wherein a second distance of a virtual display plane, on which the at least one display object is displayed, from the respective display surface of the first display device is adjustable as a function of a position of the first predetermined portion of the at least one display object on the respective display surface (see figures 6-8 of Liu, the image locations 71 vary based on the displayed object) [0107-0114 of Liu].
Consider claim 17, the modified Liu reference discloses a motor vehicle display apparatus, further comprising a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figure 6-8 of Liu, the second row of display windows 61 faces the first row.  The display .
Claims 13-14, 16, 19-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0287125) in view of Suyama (US 6,525,699) as applied to claim 1 above, and further in view of Sakai (US 2013/0265646) (all of record).
Consider claim 13, the modified Liu reference does not explicitly disclose a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft. Liu, Suyama and Sakai are related as display devices.  Sakai discloses (e.g. figure 1) a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft (see figure 1, the housing 9 extends along the exterior of the device thereby at least partially shading the interior from light outside) [0024-0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Liu reference, to include a housing as taught by Sakai, in order to prevent unwanted light from entering the system and creating undesirable noise.
Consider claim 14, the modified Liu reference discloses a motor vehicle display apparatus, further comprising a deflection element facing the second predetermined 
Consider claim 16, the modified Liu reference does not explicitly disclose a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft.  Liu, Suyama and Sakai are related as display devices.  Sakai discloses (e.g. figure 1) a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft (see figure 1, the housing 9 extends along the exterior of the device thereby at least partially shading the interior from light outside) [0024-0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Liu reference, to include a housing as taught by Sakai, in order to prevent unwanted light from entering the system and creating undesirable noise.
Consider claim 19, Liu discloses motor vehicle comprising:

at least one of the first and second display devices (61, display windows comprise 2D display units) being configured to generate at least one display object in a first predetermined portion on the respective display surface (2D display units display at corresponding 2D layers),
the respective display surfaces being reflecting display surfaces (unshown 2D display units work as reflecting units, see figs. 6-8), each having a single display, forming a mirror shaft therebetween such that the respective display surfaces of the first display device and the second display device reflect one another within the mirror shaft (see figs. 6-8, the display are formed parallel to each other such that there is a space, or shaft, between the parallel rows), the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (comprise[s] plane liquid crystal display modules which have a semi-transparent and a semi-reflective element provided on a surface.  The semi-transparent and semi-reflective optical element, controlled by electrical signal, is for transmitting light when displaying pictures and reflecting light when displaying no picture”, reflectance varies based on the display data) [0107-0114, 0132 of Liu];
at least a second predetermined portion of the respective display surface of the first display device being disposed outside of the mirror shaft (see fig. 6-8, the last of the display units 61 is located outside of the shaft space), the at least one display object generated in the first predetermined portion being reflected into the second 
However, Liu does not explicitly disclose that at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed, or at least one of the first and second display devices being configured to vary a respective brightness along a longitudinal direction and to superimpose the display object in ever-brighter fashion in the first predetermined portion as a first distance of the first predetermined portion from the second predetermined portion increases.  Liu and Suyama are related as display devices.  Suyama discloses (e.g. figures 26A-27)  at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed (two-dimensional images are generated along the line of sight of an observer.  The plurality of image planes are located at different depth positions wherein the brightness levels of the generated two-dimensional images are changed individually for each plane), and at least one of the first and second display devices being configured to vary a respective brightness along a longitudinal direction and to superimpose the display object in ever-brighter fashion in the first predetermined portion as a first distance of the first predetermined portion from the second predetermined portion increases (the brightness 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include the varying brightness as taught by Suyama, in order to suppress contradictions among physiological factors of stereoscopy.
However, the modified Liu reference does not explicitly disclose a motor vehicle comprising: a motor vehicle display apparatus having first and second display devices with respective display surfaces parallel to and facing each other.  Liu, Suyama and Sakai are related as display devices.  Sakai discloses (e.g. figures 1-2) a motor vehicle comprising: a motor vehicle display apparatus having first and second display devices with respective display surfaces parallel to and facing each other (see figures 1-2, the device is incorporated into a vehicle display apparatus) [0024-0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Liu reference, to be used in a vehicle display apparatus as taught by Sakai, in order provide dimensional viewing in a head up display for a vehicle operator.
Consider claim 20, the modified Liu reference discloses (e.g. figures 6-8 of Liu) a motor vehicle, wherein a second distance of a virtual display plane, on which the at least one display object is displayed, from the respective display surface of the first display device is adjustable as a function of a position of the first predetermined portion of the at least one display object on the respective display surface (the depth of field of the viewing locations 71 is adjustable) [0107-0114 of Liu].

Consider claim 22, the modified Liu reference discloses a motor vehicle, further comprising a windshield having at least one portion forming a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figure 6-8 of Liu, the second row of display windows 61 faces the first row.  The display windows are reflective when not displaying), the deflection element being configured to deflect the at least one display object reflected on the deflection element onto at least one virtual display plane forming a predetermined angle of intersection with respect to a plane parallel to the display surfaces (the second row reflects the object light to form the displayed objects) [0107-0114 of Liu]
Consider claim 25, the modified Liu reference discloses (e.g. figures 1-2 of Sakai) a motor vehicle, further comprising light shielding provided at least in part by at least one portion of an instrument panel of the motor vehicle (the panel is provided near the dashboard of the vehicle), the light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least 
Consider claim 26, the modified Liu reference discloses a motor vehicle, further comprising a windshield having at least one portion forming a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figures 1-2, the light from the display is reflected on the windshield), the deflection element being configured to deflect the at least one display object reflected on the deflection element onto at least one virtual display plane forming a predetermined angle of intersection with respect to a plane parallel to the display surfaces (see figure 2, the light reflects off the windshield) [0024-0025, 0043-0046 of Sakai].
Claim 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0287125) in view of Suyama (US 6,525,699) and Sakai (US 2013/026546) as applied to claim 19 above, and further in view of Aoki (US 10,017,110) (all of record).
Consider claim 24, the modified Liu reference discloses a motor vehicle, further comprising a driver’s seat region and a front passenger’s seat region (the vehicle of Sakai includes a driver and passenger region).  However, the modified Liu reference does not explicitly disclose that the display extends from the driver’s seat region to the front passenger’s seat region in a vehicle transverse direction.  The modified Liu reference and Aoki are related as display devices.  Aoki discloses (e.g. figure 4) that the 
Consider claim 28, the modified Liu reference discloses a motor vehicle, further comprising a driver’s seat region and a front passenger’s seat region (the vehicle of Sakai includes a driver and passenger region).  However, the modified and wherein the respective display surface of the first and second display devices extends from the driver’s seat region to the front passenger’s seat region in a vehicle transverse direction.	The modified Liu reference and Aoki are related as display devices.  Aoki discloses (e.g. figure 4) that the display extends from the driver’s seat region to the front passenger’s seat region in a vehicle transverse direction (virtual images extend in to the passenger zone) [col. 4, line 28 to col. 5, line 15].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Liu reference to include a display that extends into the passenger area, as taught by Aoki, in order to allow for multiple viewers to view the display. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872